Citation Nr: 0120415	
Decision Date: 08/09/01    Archive Date: 08/14/01

DOCKET NO.  98-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1944 to 
July 1946.  He died on October 1, 1995.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
1998 by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran's Certificate of Death indicates he died in 
October 1995 of chest empyema due to metastatic colon cancer.

2.  There is competent medical evidence indicating that the 
veteran acquired nicotine dependence in service.

3.  There is competent evidence indicating that the veteran's 
tobacco use begun during service probably contributed to his 
death.

CONCLUSION OF LAW

A disability incurred in or aggravated by service caused or 
contributed to the veteran's death.  38 U.S.C.A. §§ 1101, 
1110, 1310 (West 1991); 38 C.F.R. § 3.310, 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the veteran's death was related 
to tobacco use begun during service.  The appellant also 
contends that the veteran's fatal cancer was related to 
radiation exposure the veteran experienced while visiting 
Hiroshima in October 1945.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides the VA shall make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103A).  In light of the following decision, there 
is no prejudice to the appellant by the Board proceeding with 
appellate review at this time without action to comply with 
the additional notice/development provisions of this new 
legislation.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either a principal or a 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312.  A service-connected disability will be considered as 
the principal cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to the death, it 
must be shown that it contributed substantially or 
materially, that it combined to cause death or that it aided 
or lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312 (b)(c).

As for tobacco-related claims, VA's General Counsel has held 
that a determination as to whether nicotine dependence, per 
se, may be considered a disease or injury for disability 
compensation purposes is an adjudicative matter to be 
resolved by adjudicative personnel, based on accepted medical 
principles relating to the condition.  Direct service 
connection of disability may be established if the evidence 
establishes that injury or disease resulted from tobacco use 
during active service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42756 
(1993).

VA's General Counsel has also held that a determination as to 
whether service connection for a disability attributable to 
tobacco use subsequent to military service may be established 
on the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a).  The 
determination depends on whether the veteran required a 
dependence on nicotine in service, and whether that 
dependence is the proximate cause of disability resulting 
from the use of tobacco products by the veteran.  If each of 
these questions is answered in the affirmative, service 
connection should be established on a secondary basis.  

If it cannot be determined that a person became nicotine 
dependent during service, service connection may be 
established for cause of death if it can be demonstrated that 
the person's disability or death was a direct result of 
tobacco use during service rather than the tobacco use after 
service.

The appellant's claim was received in October 1996.  Public 
Law No. 105-206 prohibits service connection of a disability 
on the basis that it resulted from an injury or disease 
attributable to the use of tobacco products by a veteran 
during service, but applies only to claims filed after 
June 9, 1998, and thus does not apply to the instant appeal.

The veteran's Certificate of Death indicates he died in 
October 1995 of a chest empyema due to metastatic colon 
cancer.  Service medical records are negative for any 
comments or findings related to cancer.

The appellant and the veteran married in October 1946, 
approximately two months prior to the veteran's December 1946 
entrance on active duty.  The appellant has indicated that 
the veteran had not smoked prior to service but, after three 
months of active duty service, was "smoking a pack a day 
which continued for forty-four years."  The appellant has 
submitted statements from two of the veteran's high school 
classmates which essentially verify the appellant's account 
of the veteran's smoking history.  In addition to the 
aforementioned lay statements, there is medical evidence 
indicating that the veteran became nicotine dependent in 
service.  In a February 1998 letter, the veteran's private 
physician (H.G.T., M.D.) noted that the veteran was 
"addicted to nicotine."  Dr. H.G.T. went on to state that 
the veteran started smoking in service and continued smoking 
throughout his life.

Based on the foregoing, the Board finds that the veteran 
became nicotine dependent after he entered service and that 
his smoking after service was due to the direct, unbroken 
continuation of the nicotine dependence that had begun in 
service.  The question now becomes this: did the veteran's 
tobacco use begun during service cause or contribute to his 
death?

In a letter dated in February 1998, the veteran's private 
physician (G.S.M., M.D.) stated (in pertinent part) as 
follows:

In November of 1993 [the veteran] was 
seen and he was having chemotherapy at 
that time for his cancer.  In May of 1993 
he underwent a lung biopsy, which showed 
adenocarcinoma consistent with some 
metastasis from the colon.  However, my 
impression always was that is was 
primarily from the lung.  So there is 
some confusion as to where the primary 
source really was.  My feeling was that 
it was primarily from the lung with a 
metastatic disease throughout the lung 
because the patient had been a smoker for 
approximately 50 years and he had rather 
significant COPD secondary to his 
smoking. ...The patient's death certainly 
was hastened by his COPD with his 
metastatic cancer, which at that time was 
confined almost solely to the lungs.

Dr. G.S.M. concluded by stating that it was his opinion that 
the veteran's smoking "probably contributed significantly to 
his death as well as any other environmental factors that may 
have been responsible for the development of neoplasms."

Based on the statements from the veteran's private 
physicians, and in resolving all reasonable doubt in the 
appellant's favor, the Board finds that the veteran's tobacco 
use begun during service contributed substantially or 
materially to cause the veteran's death.  In addition to Dr. 
G.S.M.'s statement that the veteran's smoking contributed 
significantly to his death, the letter from Dr. H.G.T. also 
linked the veteran's smoking to his "general 
deterioration."  Also, in a letter dated in February 1998, 
M.W.W, M.D., stated that the veteran's lung cancer was the 
result of his tobacco addiction.  The Board acknowledges that 
the veteran's death certificate reflects that he died of 
colon cancer.  However, Dr. G.S.M. indicated that the lung 
may very well have been the primary source of the veteran's 
cancer.  Further, Dr. H.G.T. noted that tobacco exposure may 
have been causally related to the veteran's colorectal 
cancer.  Regardless of the cancer's primary source, the fact 
remains that private physicians have indicated that the 
veteran's smoking significantly contributed to his death, and 
there are no medical opinions to the contrary associated with 
the claims file.  Resolving all reasonable doubt in the 
appellant's favor, the Board concludes that service 
connection for the cause of the veteran's death is warranted.   
In view of this determination, the matter of radiation 
exposure in Japan and its relationship to colon cancer need 
not be further addressed.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals



 



